Citation Nr: 0216821	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  01-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a increased (compensable) disability rating 
for service-connected residuals of a gunshot wound to the 
right hand.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September April 1973 to 
September 1973, with service in the Army National Guard from 
November 1972 to November 1978. 

In an April 1996 rating decision, the Department of 
Veteran's Affairs Regional Office in Cleveland, Ohio (the 
RO) granted the veteran's claim of entitlement to service 
connection for residuals of a gunshot wound of the right 
hand.  A zero percent (noncompensable) disability rating was 
assigned.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2001 rating decision of the 
RO which continued the veteran's previously assigned 
noncompensable disability rating for residuals of a gunshot 
wound to the right hand.  The veteran appealed that 
decision, and the claim is now before the Board.

In December 2001, the veteran testified at a videoconference 
hearing which was chaired by the undersigned.  In September 
2002, the Board attempted further development of the 
evidence.  The subsequent history of this case will be set 
forth below. 


FINDING OF FACT

The veteran failed, without good cause, to report for or to 
undergo a VA examination which was scheduled to evaluate his 
service-connected residuals of a gunshot wound to the right 
hand, and which was necessary to establish the severity of 
his current disorder. 



CONCLUSION OF LAW

A compensable evaluation for residuals of a gunshot wound to 
the right hand cannot be established without a current VA 
examination; because the veteran has failed to report for a 
scheduled examination without good cause, the claim is 
denied.  38 C.F.R. §§ 3.327, 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable disability rating for 
his service-connected residuals of a gunshot wound to the 
right hand.  

In his March 2001 notice of disagreement and at his December 
2001 personal hearing, the veteran asserted that a February 
2001 VA examination which was intended to evaluate his 
service-connected gunshot wound residuals of the right hand 
was incomplete and inadequate.  He requested a new VA 
examination so that his residuals of a gunshot wound to the 
right hand may be more completely evaluated.  In September 
2002, the Board attempted additional development of the 
evidence by contacting a VA medical facility so that another 
examination of the veteran could be completed.  In a 
September 2002 letter, the veteran was notified of a 
scheduled VA examination for his right hand disability.  A 
certified mail receipt, addressed to the veteran's address 
of record, is included in the claims file.  An October 2002 
report from the RO reflects that the veteran failed to 
report for the  scheduled examination.  The veteran has 
provided no explanation as to why he failed to report for 
the scheduled examination, nor has he requested that the 
examination be rescheduled.

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue on 
appeal. 

Relevant Law and Regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  Cf.  38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim for a compensable rating was 
filed in December 2000 and remains pending.  The provisions 
of the VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

As set forth below, VA's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

The veteran was informed in a February 2001 letter and 
rating decision of the evidence needed to substantiate his 
claim, and was provided an opportunity to submit such 
evidence.  Moreover, in an April 2001 statement of the case, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In the April 2001 statement of the case, the veteran was 
informed of the statutory requirements for a compensable 
rating for a right hand disability.  Copies of specific 
sections of law were provided to the veteran.  

In correspondence dated in September 2002, the veteran was 
notified that the Board would be developing additional 
evidence concerning his appeal for residuals of a gunshot 
wound to the right hand.  In particular, the veteran was 
notified of a VA examination that had been scheduled to 
ascertain the nature and severity of his right hand 
disability.  The veteran was also informed of his duty to 
report for the VA examination and told that a failure to 
report for the examination, without good cause, may result 
in a denial of his claim.   

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for an 
increased rating and his duty to report for the scheduled VA 
examination.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The veteran was provided with a VA examination in January 
2001, which he contended was inadequate.  As stated above, 
he was scheduled for a VA examination in September 2002.  
The veteran failed to report for that examination.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, including presenting testimony at the December 
2001 videoconference hearing..

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  The Board will accordingly proceed 
to the issue on appeal.  

Failure to report for VA examination

When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2002).  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2002).

Analysis

As described above, the veteran was scheduled for a VA 
examination for his service-connected residuals of a gunshot 
wound to the right hand in September 2002.  This examination 
was scheduled in conjunction with his claim of entitlement 
to an increased disability evaluation.  The veteran failed 
to report for the examination.

It is clear that VA has the authority to schedule a VA 
examination and the veteran has an obligation to report for 
that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2002), 
examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.

In the present case, there was ample reason for scheduling 
the veteran for another examination of his right hand.  In 
his March 2001 notice of disagreement and at his December 
2001 personal hearing, the veteran specifically requested a 
VA examination.  In particular, the veteran, through his 
representative at his personal hearing, requested a "proper 
and thorough" VA examination to determine any loss of 
strength or neurological damage that may be related to any 
residuals of a gunshot wound to the right hand.  The Board, 
upon review of the veteran's VA claims file in essence 
agreed that additional evidentiary development in the form 
of another VA examination was required under the 
circumstances presented in this case.  It is therefore clear 
that another examination was properly scheduled.

There is no evidence which indicates that the veteran did 
not receive notice to report for the examination which was 
scheduled in September 2002.  A September 17, 2002 certified 
receipt of notice is included in the record, reflecting that 
the veteran was notified of his scheduled examination.  It 
was mailed to the veteran's address of record.  

The United States Court of Appeals for Veterans Claims (the 
Court) has ruled that there is a "presumption of regularity" 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
[citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)].  The Ashley case specifically dealt with 
regularity of procedures at the Board.  In the absence of 
evidence to the contrary, it cannot be presumed that the 
veteran did not receive notice of the scheduled VA 
examination.

If the veteran moved without informing VA of his new 
address, the Court has stated that "[i]n the normal course 
of events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

The veteran failed to report for the scheduled VA 
examination in September 2002.  No explanation has been 
offered for this.  There is no evidence on file 
demonstrating that the veteran had any good cause for 
failing to report for examination of his service-connected 
residuals of a gunshot wound to the right hand when VA 
requested.  The veteran has not contacted the Board asking 
that the examination be rescheduled.

While certain medical evidence is of record, as the veteran 
himself has contended it is insufficient to properly 
evaluate the veteran's claimed disability.  The evidence of 
record in no way serves as a substitute for the veteran's 
attendance at a VA examination.  See 38 C.F.R. § 3.326(a) 
(2002).  The veteran, moreover, has furnished no other 
medical evidence which would serve as a viable substitute 
for the scheduled examination.  38 C.F.R. § 3.326(b) (2002).

In a case where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In such a situation, 
the Board has no alternative but to deny the veteran's claim 
as provided under the regulatory provisions of 38 C.F.R. § 
3.655.  

Conclusion

In summary, the appropriate disposition of the veteran's 
claim of entitlement to a compensable evaluation for 
service-connected residuals of a gunshot wound to the right 
hand is denial of the claim because of his failure to report 
for a VA examination without evidence of good cause for such 
failure to report.


ORDER

Entitlement to a compensable evaluation for residuals of a 
gunshot wound to the right hand is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

